Citation Nr: 1646426	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-05 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for prostate cancer, status post-radiation therapy.

2.  Entitlement to an initial compensable rating for absence of ejaculation, secondary to prostate cancer, status post-radiation therapy.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 



INTRODUCTION

The Veteran had active service in the U.S. Army from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Board regrets the additional delay, but a remand is required for a new examination. VA's duty to assist includes providing a medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is inadequate to evaluate the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); 38 C.F.R. § 3.326 (a) (2015).  The Veteran has indicated an exacerbation of his disabilities since his last VA examination, which took place in August 2010.  Evidence currently of record does not allow the Board to have an accurate picture of the Veteran's disabilities.  Therefore, the Veteran must be provided a new medical examination which would allow for adjudication of his claims of an increased rating for prostate cancer residuals.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his prostate cancer residuals (claimed as prostate cancer, status post-radiation therapy and absence of ejaculation, secondary to prostate cancer, status post-radiation therapy).  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and that review must be noted on the examination report.  All tests deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The examiner should:

a) Discuss any and all symptomatology associated with the Veteran's prostate cancer residuals.

b) Specifically address whether the Veteran has any renal dysfunction, voiding dysfunction, urinary frequency dysfunction, obstructed voiding dysfunction, or a urinary tract infection as a result of his prostate cancer residuals, and evaluate each present dysfunction as appropriate under 38 C.F.R. § 4.115b.

c) Address whether the prostate cancer residuals, including any associated voiding or urinary frequency dysfunction, have any impact on the Veteran's activities of daily living, and/or preclude obtaining and maintaining substantially gainful employment consistent with his education and past work experience.

2. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




